Per Curiam.
The case was properly submitted to the jury. The transaction between the parties was of such a.' character that a special demand was necessary to set the statute of limitations running. Their being no competent evidence that a return of the bonds in question was demanded before June 22, 1886, the action is not barred by statue. None of the exceptions of the appellant seem to be well taken, and the verdict cannot be disturbed on the-facts.
The judgment and order should be affirmed, with costs.